318 S.W.3d 751 (2010)
Kenneth CHARRON, Appellant,
v.
Pat SMITH, et al., Respondent.
No. WD 72057.
Missouri Court of Appeals, Western District.
August 10, 2010.
Rehearing Denied September 28, 2010.
Kenneth G. Charron, pro se.
Emily A. Dodge, Esq., for Respondent.
Before VICTOR C. HOWARD, P.J., THOMAS H. NEWTON, and GARY D. WITT, JJ.

ORDER
PER CURIAM:
Mr. Kenneth Charron appeals the summary judgment granted in the State employees' favor.
For reasons stated in the memorandum provided to the parties, we affirm. Rule 84.16(b).